DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 December 2018. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 19, and 20 is/are presented in independent form.

This application properly claims priority to Korean Application Nos. 10-2017-0165758, 10-2018-0002417, 10-2018-0005033, 10-2018-0124610, 10-2018-0124625, and 10-2018-0133210 filed on 5 December 2017, 8 January 2018, 15 January 2018, 18 October 2018, 18 October 2018, and 2 November 2018 respectively. The requirements of 35 USC 119(a-d) are considered met. 

An IDS was received on 4 December 2018, 26 September 2019, 27 March 2020, and 22 April 2020. All references have been considered for their provided English language portions only, and those references for which no translation was provided have not been considered.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “folder badge” (0055 – “A folder badge is information representing how much update histories including new generation, changes in settings and modification of a specific folder, update histories including upload and/or modification, addition and change of a file in the folder, update histories with respect to new generation or changes in settings of a subfolder in the folder and update histories generated with respect to a file in a subfolder have been accumulated”); “folder badge value” (0055 – “a folder badge value according to an embodiment of the present invention represents the number of accumulated update histories which are not checked by a specific user instead of the number of accumulated update histories due to the aforementioned events”); and “file badge” (0056 – “A file badge represents the number of unchecked update histories which have not been yet read or checked by a user among the number of accumulated update histories with respect to a specific file when the update histories including events such as upload and/or modification, addition, change and update of the specific file are generated”).

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the independent claims refers to “the folder”, whereas what this appears to have antecedent basis to is the recitation of “at least one folder”, therefore the claims should recite “the at least one folder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 (and correspondingly their dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite the limitation " the folder badge indicates the number of update histories which have not been yet read". (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 19, and 20 recite “folder badge”, which, as mentioned supra, the specification attempts to define but does so in a manner that is indefinite as to its meaning. The same is true See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165